
	
		II
		110th CONGRESS
		2d Session
		S. 3276
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2008
			Mr. Grassley (for
			 himself and Mr. Specter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To provide for the application of sections 552, 552a, and
		  552b of title 5, United States Code (commonly referred to as the Freedom of
		  Information Act and the Privacy Act), and the Federal Advisory Committee Act (5
		  U.S.C. App.) to the Smithsonian Institution, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Open and Transparent Smithsonian
			 Act of 2008.
		2.Application of
			 open government statutes to the Smithsonian Institution
			(a)In
			 GeneralThe following provisions shall apply to the Smithsonian
			 Institution:
				(1)Section 552 of
			 title 5, United States Code (commonly referred to as the Freedom of Information
			 Act).
				(2)Sections 552a of title 5, United States
			 Code (commonly referred to as the Privacy Act).
				(3)Sections 552b of title 5, United States
			 Code (relating to open meetings).
				(4)The Federal
			 Advisory Committee Act (5 U.S.C. App.).
				(b)AgencyFor
			 purposes of each provision of law under subsection (b)—
				(1)the Smithsonian
			 Institution shall be an agency; and
				(2)the Secretary of
			 the Smithsonian Institution shall be the head of the agency.
				(c)Effective date
			 and application
				(1)Effective
			 DateThis section shall take
			 effect on the date of enactment of this Act.
				(2)ApplicationThis section shall apply to—
					(A)all actions taken by the Board of Regents
			 of the Smithsonian Institution or any officer or employee of the Smithsonian
			 Institution before, on, or after the date of enactment of this Act;
					(B)any record created before, on, or after
			 that date; and
					(C)any meeting held
			 before, on, or after that date.
					3.Disclosure of
			 information to Chairperson or Ranking Member of Committee of
			 CongressSection 552a(b)(9) of
			 title 5, United States Code (commonly referred to as the Privacy Act), is
			 amended—
			(1)by inserting
			 (A) after (9);
			(2)by adding
			 or after the semicolon; and
			(3)by adding at the
			 end the following:
				
					(B)to the
				chairperson or ranking member of a committee, subcommittee, or joint committee
				described under subparagraph (A) upon the request of that chairperson or
				ranking
				member;
					.
			
